Name: 91/654/EEC: Commission Decision of 12 December 1991 on certain protective measures regarding molluscs and crustaceans from the United Kingdom
 Type: Decision_ENTSCHEID
 Subject Matter: health;  regions of EU Member States;  fisheries;  international trade
 Date Published: 1991-12-19

 Avis juridique important|31991D065491/654/EEC: Commission Decision of 12 December 1991 on certain protective measures regarding molluscs and crustaceans from the United Kingdom Official Journal L 350 , 19/12/1991 P. 0059 - 0059COMMISSION DECISION of 12 December 1991 on certain protective measures regarding molluscs and crustaceans from the United Kingdom (91/654/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), as last amended by Directive 91/493/EEC (2), and in particular Article 9 (4) thereof, Whereas the presence of paralytic shellfish poison (PSP) in molluscs and crustaceans taken from Scottish waters has been observed on several occasions; Whereas the toxine levels observed present a threat to public health; whereas it is necessary to adopt protective measures at Community level; Whereas the authorities of the United Kingdom have undertaken to implement national measures so as to ensure efficient application of this Decision; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. The United Kingdom prohibits the dispatch towards other Member States of batches of crustaceans and molluscs from Scotland. 2. The prohibition laid down in paragraph 1 does not apply to batches of crustaceans and molluscs taken from waters which have been approved to be free of toxine by the competent authorities or which have been subjected to analysis carried out by the competent authority and showing a level of PSP toxine of less than 80 microgrammes per 100 grammes in accordance with the biological testing method. Article 2 The Commission shall follow the development of the situation and this Decision shall be amended in the light of that development. Article 3 This Decision is addressed to the Member States. Done at Brussels, 12 December 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 395, 30. 12. 1989, p. 13. (2) OJ No L 268, 24. 9. 1991, p. 15.